T. M. Burns, J.
On August 5, 1975, defendant was convicted by a jury of assault with intent to commit murder, MCLA 750.83; MSA 28.278. He was sentenced to 20 to 30 years in prison. We granted defendant’s application for delayed appeal on February 2, 1976.
Defendant was employed by Carl Goldfarb in an auto wash business. On March 19, 1975, defendant shot Goldfarb during an argument.
Defendant makes several arguments for reversal. One has merit.
In defining "intent to commit murder” for the jury, the trial court instructed:
*55"The testimony in this cause, as you well know, indicates that there was a dangerous weapon used. A deadly weapon or a dangerous weapon is defined as an instrument which reasonably and likely could produce death or serious bodily injury from the manner in which it is used.
"The law further says, with respect to this use of weapons, this: When a man assaults another with, or uses upon another a deadly weapon, in such a manner that the natural, ordinary, probable use of such deadly weapon in such manner would be to take a life, the law presumes that such a person so assaulting intended to take life. That is the inference, the presumption, that the law provides, with respect to the use of a deadly weapon.”
The instructions were clearly erroneous. People v Martin, 392 Mich 553; 221 NW2d 336 (1974), People v Conway, 70 Mich App 629; 247 NW2d 317 (1976). The trial court removed from the prosecution the burden of proving an essential element of the crime charged and took from the jury the right to decide that defendant did not intend to kill.
Defendant’s failure to object to the instructions does not preclude reversal. An erroneous charge denies defendant the right to have a properly instructed jury pass upon the evidence. People v Martin, supra at 562. Where, as in the case at bar, the charge omits a legally essential ingredient, the error is reversible even absent request or objection. See People v St Cyr, 392 Mich 605; 221 NW2d 389 (1974).
Reversed and remanded for a new trial.
D. C. Riley, P. J., concurred.